Citation Nr: 1451476	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a schedular evaluation greater than 20 percent for service-connected left shoulder pain with history of recurrent dislocation, status post Bankart repairs (non-dominant).

2.  Entitlement to an evaluation greater than 10 percent for service-connected left shoulder surgical scar.

3.  Entitlement to an evaluation greater than 10 percent for service-connected herniated cervical disc, C3-4 (claimed as neck injury).

4.  Entitlement to an initial compensable evaluation for service-connected left ear hearing loss.

5.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss. 

6.  Entitlement to an evaluation greater than 10 percent for left patellar tendinitis.

7.  Entitlement to an evaluation greater than 10 percent for right patellar tendinitis.

8.  Entitlement to an evaluation greater than 10 percent for posttraumatic stress disorder (PTSD) prior to June 23, 2011, and greater than 50 percent from June 23, 2011.

9.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

10.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to September 2008.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort. Harrison, Montana.  A January 2014 rating decision denied entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.  

The issues of entitlement to a schedular evaluation greater than 20 percent for service-connected left shoulder pain with history of recurrent dislocation, status post Bankart repairs (non-dominant); entitlement to an evaluation greater than 10 percent for service-connected left shoulder surgical scar; entitlement to an evaluation greater than 10 percent for service-connected herniated cervical disc, C3-4 (claimed as neck injury); entitlement to an initial compensable evaluation for service-connected left ear hearing loss; whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss; entitlement to an evaluation greater than 10 percent for left patellar tendinitis; entitlement to an evaluation greater than 10 percent for right patellar tendinitis; entitlement to an evaluation greater than 10 percent for PTSD prior to June 23, 2011, and greater than 50 percent from June 23, 2011; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not receive inpatient hospital treatment for his service-connected PTSD for a period of more than 21 consecutive days during the period from February to April 2013.


CONCLUSION OF LAW

The criteria for a temporary total rating for treatment for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.29 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in an October 2013 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the record before the Board contains the Veteran's service treatment records, VA medical records and the report of a December 2013 VA examination.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The outstanding VA medical records identified in the Remand section below would not be relevant to the Veteran's claim for a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.  

VA conducted an examination in December 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2013 examination report is adequate, as it reflects a review of the record, considers all of the pertinent evidence of record and the statements of the Veteran and provides rationales for the opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

The Veteran contends that he is entitled to a temporary total rating because of VA hospital treatment of his service-connected PTSD from February 6 to April 19, 2013.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to other provisions in this section, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not show that the VA hospitalization in question was for a service-connected disability.  

VA medical records reflect that the Veteran was hospitalized at the Sheridan VA Medical Center (VAMC) on February 6, 2013.  He was discharged to a residential treatment program at the VAMC on April 10, where he stayed until April 19, 2013.  At that time, he was given an irregular discharge after being arrested for a probation violation.  He was discharged to jail.  

The Board concedes that the Veteran was hospitalized for a period in excess of 21 days.  However, the Board finds that the evidence shows that the Veteran actually received treatment for his service-connected PTSD for less than 21 days of the total inpatient treatment.  

In this regard, the report of the December 2013 VA examination reviews the Veteran's inpatient VA treatment in detail.  The examiner stated that he had been asked to address whether or not the Veteran's inpatient treatment from February 6 to April 19, 2013, involved treatment for his service-connected PTSD and/or any other comorbid DSM disorder that was due to or related to PTSD.  The examiner noted that the Veteran's treatment records indicated that the primary reasons for all of the inpatient treatment up until April 10, 2013, were to address the Veteran's depression, mood problems, anxiety and suicidal thoughts and behavior largely related to his legal problems.  The Veteran was referred to the residential treatment starting on April 10, 2013, to satisfy the Yellowstone County Court system towards completing a residential treatment program to address his substance use issues as well as his PTSD issues in lieu of serving time.  The examiner stated that it was therefore his opinion that it was at least as likely as not that the Veteran's VA treatment for PTSD began on April 10, 2013, and continued until he was discharged on April 19, 2013.

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on a review of the actual medical records from the VA inpatient treatment at issue.  The examiner explained his opinions with specific references to the medical records.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the December 2013 VA opinion.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during the relevant hospitalization.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that the entire hospitalization from February 6 to April 19, 2013, was to treat his service-connected PTSD do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether or not the Veteran's entire inpatient treatment from February 6 to April 19, 2013, was for treatment of his service-connected PTSD) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability is denied.  





REMAND

A March 2011 statement of the case (SOC) provides that the RO reviewed the Veteran's medical records from the VA Montana Healthcare System and the Sheridan VAMC using patient electronic databases.  The SOC identifies the records by date.  A careful review of the record before the Board reveals that not all of the identified medical records have been associated with either of the Veteran's eFolders.  

As a result, it is clear that additional VA treatment records exist that have not been associated with the record before the Board.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, the nature of the Board's de novo review means that it is the Board's responsibility to review all evidence and determine for itself whether evidence (such as VA treatment records) supports the Veteran's claim.  This responsibility cannot be assumed by the RO.  In this regard, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104 (West 2002).  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7 (2014).  The Board cannot base its decision of the issues being remanded on only some of the Veteran's VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all VA medical records that have not already been obtained, to include all outstanding medical records from the VA Montana Healthcare System and the Sheridan VAMC identified by the March 2011 SOC.  

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


